Citation Nr: 1111901	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  06-32 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for bilateral spontaneous pneumothorax, evaluated as noncompensable prior to May 1, 2009, and as 10 percent disabling therefrom.  

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Pittsburgh, Pennsylvania Department of Veterans' Affairs (VA) Regional Office (RO), wherein the RO continued the Veteran's noncompensable (0 percent) rating for his bilateral spontaneous pneumothorax.  

During the pendency of this appeal, the Veteran was scheduled for a Travel Board hearing before a member of the Board in August 2008.  However, he failed to appear for the hearing and the record is absent of any request for a postponement, motion for a new hearing, or showing of good cause.  As such, the hearing request will be processed as if it had been withdrawn.  See 38 C.F.R. § 20.704(d) (2010).  

This case was previously remanded by the Board in April 2009 for additional development.  At that time, the Board also referred the issues of entitlement to service connection for pleurisy, scars, chronic bronchitis, and a total rating based on individual unemployability (TDIU) to the AOJ for appropriate action.  It appears that such action has yet to be taken.  Regarding the TDIU issue, the Court of Appeals for Veterans Claims (Court) has held that once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2009) that an informal claim "identify the benefit sought" has been satisfied, and VA must consider whether the claimant is entitled to a total disability rating for compensation on the basis of individual unemployability (TDIU) rating.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  As such, the Board assumes immediate jurisdiction of this issue, as a component of the increased rating claim.  Accordingly, the issues are as stated on the title page of this decision.

The issues of entitlement to service connection for pleurisy, scars, chronic bronchitis and entitlement to an effective date earlier than May 1, 2009, for the award of a 10 percent rating for bilateral spontaneous pneumothorax have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  


FINDING OF FACT

Throughout the duration of the appeal, the competent and objective medical evidence of record reflects that the Veteran's service-connected bilateral spontaneous pneumothorax contributed to a decrement in pulmonary function testing and FVC values, with FEV-1 ranging from 52.1 to 67 percent of predicted value, FEV-1/FVC ranging from 66 to 68 percent and DLCO ranging from 65 to 75 percent of predicted value; the restrictive component of this disability is represented by an FVC of 71 percent of predicted value.  


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent for bilateral spontaneous pneumothorax have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.97, Diagnostic Code (DC) 6843 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, prior to the initial adjudication of the claim, the Veteran was provided notice in January 2005.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  Thereafter, the Veteran received additional notice in July 2006, October 2006 and December 2010, explaining how VA establishes disability ratings and effective dates.  The claim was last readjudicated in December 2010, curing any timing defect.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes Social Security Administration (SSA) records, VA outpatient treatment reports, VA examinations and statements from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2010).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

The Veteran's service-connected bilateral spontaneous pneumothorax has been rated under 38 C.F.R. § 4.97, DC 6843 for traumatic chest wall defect, pneumothorax, hernia, etc.  

The General Rating Formula for Restrictive Lung Disease (DC's 6840 through 6845) provides for a 100 percent evaluation for the following test results: Forced Expiratory Volume (FEV-1) less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  

A 60 percent evaluation is assigned for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  

A 30 percent evaluation is assigned for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  

A 10 percent evaluation is assigned for FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent or; DLCO (SB) 66- to 80-percent predicted.  38 C.F.R. § 4.97, DC's 6840-6845.

Post-bronchodilator studies are required when pulmonary function testing (PFT) is conducted for disability evaluation purposes, except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done and states the reasons why.  38 C.F.R. § 4.96.  When there is a disparity between the results of different PFT's (FEV-1 (Forced Expiratory Volume in one second), FVC (Forced Vital Capacity), etc.) so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.  Id.  

Analysis

The Veteran contends that his current bilateral spontaneous pneumothorax warrants a higher disability rating.  He is currently assigned a noncompensable rating prior to May 1, 2009, and a 10 percent rating therefrom.  The instant claim for increase was raised in December 2004.  

SSA records reflect that the Veteran received social security disability for pleurisy and emphysema.  A January 2007 SSA physical residual functional capacity assessment revealed medically determinable impairments of pleurisy, chest wall pain, emphysema, hypertension, diabetes, hypothyroidism, gout, and a history of recurrent pneumothorax.  

VA outpatient treatment reports from December 2003, within a year prior to his claim for increase, to November 2010, reflect that the Veteran was treated for and diagnosed with chronic obstructive pulmonary disease (COPD), acute bronchitis, acute and upper respiratory infections, pneumonia and emphysema.  

At a February 2005 VA examination, the Veteran reported a history of treatment for spontaneous pneumothorax of the right and left lungs from 1969 to 1975.  Since that time, he reported having constant pleurisy and pain in the chest, left upper back and thoracic area with deep breaths and laughing.  He also reported chronic shortness of breath, mostly with climbing a grade or stairs.  He was able to walk comfortably at a slow pace, had a chronic nonproductive cough, and denied any hemoptysis.  He reportedly smoked one to two packs of cigarettes a week.  The Veteran had not worked for four months due to severe shortness of breath.  He was self employed in the construction field.  He reported having attacks of bronchitis approximately once a month, which were relieved by antibiotics.  He did not use any type of inhaler or take any medication for his shortness of breath.  

A physical examination revealed decreased lung sounds bilaterally, no tenderness, and nontender, slightly depressed, surgical scars from pneumothorax surgery.  There was no evidence of current infection, cor pulmonale, right ventricular hypertrophy, excessive kyphosis or lordosis, or scoliosis.  Pulmonary function testing revealed that FEV-1 was 52.1 percent of predicted value, FEV-1/FVC was 68 percent of predicted value and DLCO was 75 percent of predicted value.  The Veteran was diagnosed with emphysema and a history of spontaneous pneumothorax on several occasions.  The examiner found that the Veteran's shortness of breath interfered with his daily activities in that walking up grade or stairs caused difficulty.  

In a May 2009 VA outpatient treatment report, pulmonary function testing demonstrated FEV-1 of 58.9 percent of predicted value.   FEV-1/FVC was 66 percent of predicted value and DLCO was 65.0 percent of predicted value.  

At a September 2009 VA examination, the Veteran reported that he last worked in 2004 and quit due to pain with range of motion of the left chest wall with left upper extremity range of motion.  He also reported that just prior to when he stopped working, he developed an empyema requiring chest tubes and drainage of copious pus, hickman catheter and intravenous antibiotics for one year.  He estimated this occurred in 2005.  The Veteran reported symptoms of pleurisy which were constant in nature, and that movement of the chest, deep breaths and laughing caused pain in the parasternal area and also in the left upper back and thoracic area.  There were no reports of productive cough, sputum, hemoptysis or anorexia.  The Veteran reported having dyspnea (shortness of breath) on exertion with movement up two flights of stairs or with exertional work.  He did not have asthma.  He required four courses of antibiotics in the past four months.  He also reported that a Hickman catheter had been removed in approximately 2007.  With respect to any periods of incapacitation, the Veteran reported having the inability to work and being on Social Security disability.  His last period of incapacitation was approximately 9 months ago when he had a severe respiratory infection and was hospitalized at the VA hospital for one week.  He reported that he worked part time driving for an elementary school and high school.  

A physical examination revealed a 46 centimeter scar of the left chest, rhonchi and rales throughout the lung fields, no use of accessory muscles, no retraction of intercostals, no kyphosis, and no pectus excavatum.  The VA examiner referred to the pulmonary function tests taken at the VA in May 2009, noting that the actual paper tracing results were different than those in the "CPRS" computer input.  He had spoken to the staff in the PFT lab and explained that the reason there was a difference in the values in the FEV-1 and FVC relates to the software interface used to download the values.  The VA examiner pointed out that the true values on the paper tracing for the May 2009 pulmonary function testing at the VA revealed FEV-1 of 67 percent of predicted value.  FVC was 71 percent of predicted value.  The Veteran was diagnosed with repeat pneumothoraces in the military and chronic emphysema and COPD.  

The VA examiner opined that there was no relationship between the pneumothoraces from the Veteran's service and the development of emphysema, noting that the main risk factor for spontaneous pneumothorax was "blebs" from smoking tobacco and the main risk factor for the development of emphysema was smoking tobacco.  He also found that the Veteran was at least as likely as not experiencing some symptoms from the pneumothoraces he developed in the military, with the only residual being a decrement in the FVC.  The VA examiner opined that shortness of breath was also only partially due to the pneumothoraces which he developed in the military, the remainder of which was due to emphysema was which was not due to pneumothoraces the Veteran developed in the military.  He opined that chronic bronchitis, pleurisy and pain were not related to the pneumothoraces which developed in the military.  The VA examiner also opined that it was at least as likely as not that the pneumothoraces the Veteran developed in the military have contributed to his decrement in the PFT's and that there was no impact of the Veteran's service-connected disability on his employment.  He also found that the pneumothoraces and procedures which occurred after discharge from military service were not due to pneumothoraces that occurred during military service.  

Finally, the VA examiner explained that, using the pulmonary function test in May 2009, it was his opinion that the post bronchodilator FVC value of 71 best represented the level of pulmonary impairment and disability from the pneumothoraces that occurred during military service.  He also concluded that the post bronchodilator value of 71 percent, in his opinion, at least as likely as not reflected the restrictive component of the pneumothoraces that occurred during military service while removing the confounding element of obstructive impairment due to tobacco smoking.  

After a careful review of the evidence of record, the Board finds, based upon the competent and objective medical evidence of record, that the Veteran's current bilateral spontaneous pneumothorax warrants a disability rating of 30 percent, under Diagnostic Code 6843.  38 C.F.R. § 4.97 (2010).  Initially, the Board notes that the medical evidence of record indicates that the Veteran's bilateral spontaneous pneumothorax disability does contribute to the Veteran's shortness of breath, decrement in pulmonary function tests, and decrement in FVC specifically, as demonstrated by the September 2009 VA examiner's opinions.  The September 2009 VA examiner also opined that the Veteran's post bronchodilator FVC value of 71 best represented the level of pulmonary impairment and disability from the pneumothoraces that occurred during military service and it was at least as likely as not that this value reflected the restrictive component of the pneumothoraces that occurred during military service, while removing the confounding element of obstructive impairment due to tobacco smoking.  

As noted above, when there is a disparity between the results of different PFT's (FEV-1 (Forced Expiratory Volume in one second), FVC (Forced Vital Capacity), etc.) so that the level of evaluation would differ depending on which test result is used, the rater is to use the test result that the examiner states most accurately reflects the level of disability.  38 C.F.R. § 4.96.  Although there is no application of the FVC value by itself to the rating criteria, based on the September 2009 VA examiner's opinions and findings that the post bronchodilator FVC value of 71 best represented the level of pulmonary impairment, the Board will consider the most accurate reflection of the Veteran's level of disability to be the values of FEV-1/FVC.  

While the September 2009 VA examiner pointed out the true values for the FEV-1 and FVC on the paper tracing for the May 2009 pulmonary function testing at the VA as they differed from those recorded in the computer system, he did not report the true value of the post bronchodilator FEV-1/FVC percent of predicted value.  The Board observes, however, that the FEV-1 of 58.9 percent of predicted value in the May 2009 VA outpatient treatment report and the FEV-1 of 67 percent of predicted value as reported by the September 2009 VA examiner both provide for a 30 percent disability rating.  Moreover, seeing that that the FVC of 69.2 percent of predicted value in the May 2009 VA outpatient treatment report and the FVC of 71 percent of predicted value as reported by the September 2009 VA examiner differ by a value of 1.8 percentage points, the Board determines that the FEV-1/FVC percent of predicted value noted in the May 2009 VA outpatient treatment report fairly represents the degree of disability in September 2009 as well, under the circumstances here.  

In this case, pulmonary function testing in the February 2005 VA examination reflects FEV-1/FVC was 68 percent of predicted value and the pulmonary function testing in the May 2009 VA outpatient treatment report reflects FEV-1/FVC was 66 percent of predicted value.  Thus, these findings reflect that a 30 percent disability rating is warranted throughout the duration of the appeal.

While a 30 percent evaluation is deemed warranted, the Board finds no support for a disability rating in excess of that amount at any time throughout the duration of the appeal.  While the pulmonary function testing in the February 2005 VA examination reflects a finding of FEV-1 of 52.1 percent of predicted value, meeting the criteria for a 60 percent disability rating, the Board has found that the most accurate reflection of the Veteran's level of disability are the values of FEV-1/FVC, based upon the September 2009 VA examiner's opinions that the post bronchodilator FVC value of 71 best represented the level of pulmonary impairment, disability, and restrictive component due to the pneumothoraces that occurred during military service.  Thus, the finding of FEV-1 of 52.1 percent of predicted value in the February 2005 VA examination is not deemed representative of the Veteran's pulmonary impairment due to his bilateral spontaneous pneumothorax.  See 38 C.F.R. § 4.96.  As the medical evidence of record does not show that the Veteran's bilateral spontaneous pneumothorax was productive of FEV-1/FVC of 40 to 55 percent, a disability rating in excess of 30 percent is not warranted at any time throughout the duration of this appeal.  

While the issue of entitlement to TDIU as due to his service-connected bilateral spontaneous pneumothorax has been raised during this appeal, this matter has been referred to the RO, thereby bifurcating the TDIU claim from the current increased rating claim on appeal.  Therefore, the Veteran's claim for TDIU due to his service-connected bilateral spontaneous pneumothorax will be separately developed and adjudicated by the RO.  Rice v. Shinseki, 22 Veteran. App. 447 (2009); see Locklear v. Shinseki, No. 09-2675 (U.S. Vet. App. Feb. 11, 2011).  

Accordingly, the Board determines that throughout the duration of the appeal, the Veteran's bilateral spontaneous pneumothorax has been no more that 30 percent disabling under Diagnostic Code 6843.  38 C.F.R. § 4.97 (2010).  As such, the disability rating may not be additionally staged after this time because it represents the greatest level of impairment attributable to this condition during this appeal.  

Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2009); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record)

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-116. When either of those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflects that those manifestations are not present in this case. Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder. 
Accordingly, referral for extraschedular consideration is not in order here.

ORDER

A disability rating of 30 percent for bilateral spontaneous pneumothorax is granted, subject to the provisions governing the award of monetary benefits.  


REMAND

The claims file contains a September 2009 VA examination in which the examiner concluded that the Veteran's bilateral spontaneous pneumothorax had no impact on his employment.  However, no rationale was provided for that conclusion.  Given that, and in light of the Veteran's reported history of being unemployed or underemployed during portions of the rating period on appeal, another opinion should be obtained on the issue of unemployability.  

Accordingly, the case is REMANDED for the following action:

1.Send the Veteran a formal application for his claim of entitlement to TDIU.

2. Issue appropriate notice with respect to a claim of entitlement to TDIU.

3.  Schedule the Veteran for a VA respiratory examination. The claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file. All findings should be described in detail and all necessary diagnostic testing performed.

The examiner is asked to render an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected bilateral spontaneous pneumothorax, without reference to any non- service connected disabilities, prevents him from maintaining substantially gainful employment.  A rationale for all opinions should be provided.

4.  Thereafter, adjudicate the TDIU claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


